Citation Nr: 0826162	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-42 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral 
foot disability.

2.	Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a bilateral foot 
disability.  

3.	Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a bilateral foot 
disability.

4.	Entitlement to service connection for a back disorder, 
to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to October 
1963.

This matter is before the Board of Veterans' Appeals (Board), 
in part, from an April 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which declined to reopen the veteran's claim for service 
connection for a bilateral foot disability.  The veteran also 
appealed that part of the April 2004 RO decision that denied 
service connection for bilateral knee, bilateral hip and back 
disorders, all to include as secondary to a bilateral foot 
disability.  The RO issued a notice of the decision in April 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) in May 2004.  Subsequently, in November 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
December 2004, the veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.

The decision below reopens the veteran's claim for service 
connection for a bilateral foot disorder.  This claim for 
service connection warrants further development and 
readjudication by the RO on a de novo basis.  Accordingly, 
this latter matter is addressed in the REMAND appended to 
this decision and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  As the other 
three service connection claims on appeal include the theory 
that they are secondary to a bilateral foot disorders, 
appellate review must be deferred pending completion of the 
development ordered in the remand below. 




FINDINGS OF FACT

1.	The RO denied the veteran's original claim for service 
connection for a bilateral foot disorder in an October 
1979 decision and denied his application to reopen the 
claim in August 2002; the veteran did not appeal either 
decision.

2.	The evidence submitted since the August 2002 decision 
consists of various statements by the veteran and family 
members, in addition to voluminous VA and private medical 
records; some of this evidence was not previously 
considered, is not redundant, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the veteran's 
claim.


CONCLUSIONS OF LAW

1.	The August 2002 RO decision that denied the veteran's 
application to reopen a claim for service connection for a 
bilateral foot joint disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.	Some of the evidence presented since the August 2002 RO 
decision is new and material, therefore, the claim for 
service connection for a bilateral foot disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2007). The VCAA has also 
been the subject of various holdings of Federal courts. 
However, as the disposition herein reached is favorable to 
the appellant to the extent indicated, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.

II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his November 2003 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
An RO decision in October 1979 denied the veteran's original 
claim for service connection for a bilateral foot disorder, 
essentially on the basis that the disability was congenital 
in nature and was not aggravated by a superimposed in-service 
injury.  The RO issued a notice of this decision that same 
month, which apprised the veteran of his appellate rights.  
At this time, the RO had considered the veteran's available 
service records, which, while incomplete, did disclose that 
he received a discharge as a result of physical disability, 
namely, a pre-existing, congenital bilateral foot disorder, 
as well as a February 1979 medical report by the veteran's 
private physician, D.J.G, M.D. (Dr. G) (initials used to 
protect privacy), who stated that in March 1962, the veteran 
had received treatment "by former associate for possible 
'green stick' fx [fracture] 5th metatarsal.  Xrays did not 
verify any fx [fracture].  There was not any other noted 
injury to tendons or other soft tissue noted." (Emphasis in 
original).  In making its decision, the RO also had reviewed 
October 1979 lay statements offered by the veteran's mother 
and wife, who both stated that to the best of their 
knowledge, the veteran had not experienced any foot problems 
prior to his 1963 enlistment; and an October 1979 statement 
by the veteran, wherein he indicated that in 1962, prior to 
his enlistment, Dr. G. had examined him and found no problems 
with his feet.  The veteran did not appeal this decision, and 
therefore it became final.   

Then, in November 2001, the veteran submitted an application 
to reopen his claim for service connection for a bilateral 
foot disorder.  At this time, the RO considered a March 2002 
VA medical report, where the attending VA radiologist 
reviewed an X-ray film (lateral and oblique views) of one of 
the veteran's feet taken in 1962.  The examiner stated that 
"[j]udging from this limited examination, I see no bony 
abnormality.  There is no joint disease.  The joints are 
normal and the bones are correctly aligned."  He therefore 
offered his impression that this film revealed "no evidence 
of old or acute injury.  No evidence of arthritis.  
Essentially normal study."  The RO also considered then-
recent VA treatment records, dated November 2000 and November 
2001, which disclosed that the veteran complained of knee 
pain, back pain and osteoarthritis, as well as the veteran's 
November 2001 statement, wherein he conveyed that he incurred 
foot pain for the first time during basic training.  

In August 2002 the RO declined to reopen the veteran's claim, 
citing to the lack of new and material evidence presented.  
It supplied a notice of this adverse decision in August 2002, 
which also apprised the veteran of his appellate rights.  The 
veteran thereafter did not submit an NOD with that 
determination.  As such, the Board determines that the August 
2002 RO decision also qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c).  The Board, 
therefore, lacks jurisdiction to entertain the veteran's 
November 2003 claim for service connection relating to the 
feet, unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), new and material evidence is received with respect 
to this claim.   

In the instant case, the post-August 2002 record reveals the 
submission of voluminous VA and private medical records as 
well as lay statements.  Specifically, in December 2003, the 
veteran again offered another copy of the March 2002 VA 
attending radiologist's report that he had submitted 
previously, as well as a December 2003 letter from the 
National Personnel Records Center (NPRC) indicating that it 
could locate none of his medical service records.  The 
veteran also submitted a March 2004 statement from his 
brother-in-law, J.R., who had known the veteran since the 
veteran was age five.  J.R. stated that prior to the 
veteran's enlistment, he appeared to be in good physical 
health, without problems.  He also conveyed that "[s]hortly 
after [the veteran] entered the service we got a report from 
his Mother . . . that [he] had been injured in the Air Force 
and hurt his feet. . . . After he got out of the Air Force he 
has had nothing but problems, many of which are associated 
with his feet and legs."  Also in March 2004, the veteran's 
sister, J.M.B., offered a letter, where she, too, indicated 
that "when he went into the Air Force he was in very good 
condition health wise.  When he came out he had a lot of 
trouble with his feet, knees and later his back."  

The veteran further supplied private medical records dated 
March 1987 and November 1998, which respectively indicate 
that he had Achilles tendonitis of the left ankle and a 
history of left ankle Achilles tendon surgery.  A November 
2000 VA medical report also notes a history of left Achilles 
tendon repair in 1985, and an August 2002 VA radiology report 
indicates that the veteran complained of pain and swelling of 
the left ankle, with "no known trauma."  The August 2002 
report also conveys that the veteran had diffuse soft tissue 
swelling about the left ankle, "with rounded calcifications 
near the medial and lateral malleoli, consistent with prior 
ligamentous injury." 

The Board finds that while some of the post-August 2002 
evidence offered by the veteran is new and material 
sufficient to reopen his claim for service connection for a 
bilateral foot disability.  Specifically, the March 2004 lay 
statements offered by J.R. and J.M.B., attest to the lack of 
a foot disorder prior to service.  This evidence, while 
arguably cumulative of statements from the veteran's mother 
and wife, does shed further light on the question of any pre-
service foot problems and, when considered with the record of 
a 1962 normal X-ray examination of the veteran's feet, which 
obviously weighs against the basis of the prior RO denial of 
the veteran's original claim for service connection (finding 
that the foot disability was congenital in nature), raises a 
reasonable possibility of substantiating the veteran's claim.  
It is pertinent to note that the veteran's service medical 
records are missing through no fault of the veteran.     

With respect to the veteran's claims for service connection 
for bilateral knee, bilateral hip and back disorders, as all 
three claims include the theory that they are secondary to a 
bilateral foot disorder, appellate review must be deferred 
pending completion of the development ordered in the remand 
below. 


ORDER

As new and material evidence has been received, the claim for 
service connection for a bilateral foot disability is 
reopened.  


                                                           
REMAND

As the Board decision above reopens the veteran's claim for 
service connection for a bilateral foot disability, the claim 
must be readjudicated by the RO on a de novo basis, following 
appropriate VCAA notice and the conduct of any and all 
development deemed necessary in order to determine whether or 
not a bilateral foot disability was incurred or aggravated 
during active service.  38 C.F.R. § 19.9.

The RO must ensure compliance with VCAA's duty to notify the 
veteran, codified in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  Also, during the 
pendency of this appeal, in March 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award. In the present appeal the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be furnished to the veteran that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if one or more of 
his claims for service connection addressed in this remand is 
granted.  That notice must also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

The veteran's service medical records, to include a report of 
a pre-enlistment examination, are not of record and attempts 
to locate them were unsuccessful.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claims.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  Nevertheless, the AMC/RO must 
advise the veteran that he can submit alternate evidence to 
support his contentions that service connection is warranted 
for the various conditions claimed herein. 

Also with respect to the claim for service connection for a 
bilateral foot disability, the presumption of soundness 
attaches only where there has been an induction examination 
in which the later complained- of disability was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The term "noted" denotes only such conditions 
recorded in examination reports.  38 C.F.R. § 3.304(b) 
(2007).  

Further, congenital or developmental defects are not diseases 
or injuries within the meaning of the applicable legislation. 
See 38 C.F.R. § 3.303(c), 4.9 (2007).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition. Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; if superimposed injury or disease occurred, 
the resultant disability might be service- connected.  Id.  
Emphasis added.) 

As to the other three claims on appeal, notice is taken that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the changes, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury" 
and the previously designated paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added.  The Board notes that the veteran was provided 
notice of 38 C.F.R. § 3.310 in the statement of the case, but 
not the amendment to that regulation.  Such a denial of due 
process (notice of applicable law) must be cured.  38 C.F.R. 
§ 19.9.

As noted above, adjudication of the veteran's claims for 
service connection for bilateral knee, bilateral hip and back 
disorders must be deferred because, since they include a 
theory of being secondary to a foot disorder, they are 
intertwined with the claim for service connection for a foot 
disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue). 

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007), the AMC/RO must 
notify the veteran of what information 
and evidence are needed to substantiate 
his claim of entitlement to service 
connection for a bilateral foot 
disability, to include on direct 
incurrence and aggravation bases; and his 
claims for service connection for 
bilateral knee, bilateral hip and back 
disabilities on direct incurrence and 
secondary bases.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  If requested, VA 
will assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

The AMC/RO must notify the appellant and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected disability.  
See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by 
adding language that requires that a 
baseline level of severity of the 
nonservice- connected disease or injury 
must be established by medical evidence 
created before the onset of aggravation.

The AMC/RO's VCAA notice must also 
include, pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), an 
explanation as to the information or 
evidence needed to establish ratings and 
effective dates for the disabilities at 
issue, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  With respect to the missing service 
medical records, the AMC/RO must advise 
the veteran that he can submit alternate 
evidence to support his contentions that 
service connection is warranted for the 
various conditions claimed herein.  This 
evidence may take the following forms; 
however, the veteran may submit any other 
evidence he finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated, especially 
soon after discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records 
and insurance examinations.

3.  Any pertinent VA or non-VA treatment 
records that may be available and not 
already of record must be obtained for 
inclusion in the veteran's claims folder.

4.  Thereafter, the veteran must be 
afforded a VA podiatry examination for 
the purpose of determining whether he has 
a disability of either foot that was 
incurred or aggravated during service.  
The claims folder in its entirety must be 
furnished to the clinician for use in the 
study of this case.  Such examination 
must include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the nature and 
etiology and/or approximate onset date of 
all foot disabilities that are currently 
present.  

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the physical examination and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any acquitted 
(versus congenital) disorder of the 
veteran's right or left foot that is 
currently present began during 
service or is linked to some 
incident of his period of active 
duty, to include trauma?

(b) If the veteran had a disability 
of either foot that pre-existed 
service (i.e., congenital in 
origin), was it aggravated during 
his period of active duty by a 
superimposed injury? 

(c) If it is determined that a 
disability of either foot was 
incurred or aggravated during 
service, is it at least as likely as 
not (50 percent or higher degree of 
probability) that any disability of 
either knee, either hip or back that 
is currently present was caused or 
aggravated by such a foot 
disability? 

With respect to question (a) and (c), the 
clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If it is determined that the veteran' has 
a disability of either knee, either hip 
or back that was aggravated by a service-
connected foot disability, to the extent 
that is possible, the examiner should 
indicate the approximate degree of 
disability or baseline (e.g., mild, 
moderate) before the onset of the 
aggravation.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

5.  Following any additional development 
that may be indicated, the AMC/RO must 
readjudicate the veteran's claim for 
service connection for a bilateral foot 
disability on a de novo basis with 
consideration of all of the evidence on 
file and all governing legal authority, 
inclusive of the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006.  
Thereafter, the AMC/RO must readjudicate 
the claims for service connection for 
bilateral knee, bilateral hip and back 
disabilities, to include as secondary to 
a bilateral foot disability. 

If any benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case, which reflects a consideration of all 
of the relevant evidence in the claims file and all 
applicable law and regulations, to include the amendment to 
38 C.F.R. § 3.310, effective October 10, 2006.  An 
appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


